Appeal by an employer and its insurance carrier from a decision and award made in favor of claimant by the Workmen’s Compensation Board for disability covering the period from April 23, 1948, to January 1, 1949. Claimant sustained a back injury on November 7, 1944, and compensation was paid to him from November 27, 1944, to December 12, 1944. The claim was closed in 1945 because of his failure to appear. In 1948 he applied to the board for a reopening of his case alleging that he still had a back condition resulting from the accident of November 7, 1944. The board found that as a result of the original accident claimant suffered injuries in the nature of a muscle spasm, limitation of motion in the lumbo-sacral junction and possibly a ruptured intervertebral disc. There is' a conflict in the medical testimony as to whether claimant’s condition between 1948 and 1949 was an aftermath and due to the episode of November 7, 1944, or whether it was due to osteoarthritis. We think the board had before it, after the case was reopened, medical evidence sufficiently substantial to sustain its finding of causal relation. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ.